Citation Nr: 0711947	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  98-08 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
diabetes mellitus, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as anxiety neurosis.  


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Esq.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
January 1979, and from October 1980 to December 1987.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal of February 1998 and August 2000 rating decisions of 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board ordered further 
development in April 1999 and October 2004.    

In a February 2007 statement, the veteran's attorney argued 
that the veteran should be compensated for folliculitis 
associated with the service-connected diabetes.  Also, a 
November 1999 VA examination report suggests that the 
veteran's complaints of blurry vision might be associated 
with diabetes.  The claim for service connection for 
folliculitis and the question of whether a separate rating 
should be assigned for vision problems due to diabetes are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus is no more disabling than 
as that requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.   

2.  There is no etiological link between the veteran's 
present psychiatric problems and his active military service.

 
CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
diabetes mellitus are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).

2.  The criteria for service connection for an acquired 
psychiatric disorder, claimed as anxiety neurosis, are not 
met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating - Diabetes Mellitus

This appeal is from an August 2000 rating decision that 
denied the veteran's May 1999 claim for a rating higher than 
20 percent for diabetes mellitus, in effect since December 
1987.  Therefore, this case is akin to that is Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), and the issue before the 
Board is the current extent of diabetes.  

Under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2006), 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities warrants the next higher rating of 
40 percent.  That rating requires evidence on each of the 
three criteria - use of insulin, restricted diet, and 
regulation of activities.  In contrast, a 20 percent rating 
requires use of insulin and a restricted diet, or, 
alternatively, use of an oral hypoglycemic agent and a 
restricted diet.  Note 1 to Diagnostic Code 7913 instructs 
evaluation of compensable diabetic complications separately 
unless they are part of the criteria used to support a 100 
percent rating.  Noncompensable complications are considered 
part of the diabetic process under Diagnostic Code 7913.  
Note 2 instructs that, when diabetes mellitus has been 
conclusively diagnosed, do not request a glucose tolerance 
test solely for rating purposes.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2006).

A 20 percent rating has long been in effect and that rating 
requires clinical evidence of insulin and a restricted diet, 
or use of an oral hypoglycemic agent and a restricted diet.  
Clinical evidence dated in and after 1999, indicating the use 
of insulin and/or other diabetes-management drugs and 
diabetic counseling, including instructions on proper diet, 
all of which is shown here, would not, without more, support 
a higher rating.  The use of insulin is a requirement common 
to criteria for both the 20 and 40 percent ratings.  The use 
of an oral hypoglycemic agent is a requirement for the 20 
percent rating already in effect, and evidence of such use, 
without more, would not support a 40 percent rating.    

Here, whether or not a higher rating is warranted turns on 
whether the veteran's activities are restricted due to 
diabetic symptoms. On this point, Diagnostic Code 7913 
criteria for a 100 percent rating are instructive, as they 
define "regulation of activities" as "avoidance of 
strenuous occupational and recreational activities."  The 
record reflects the veteran's and his counsel's statements to 
the effect that the veteran's activities are restricted.  
However, the clinical records do not document directives or 
recommendations to restrict physical activity, whether job-
related or not, specifically due to the extent of diabetes.     

Manifestations or signs of exacerbated diabetes associated 
with ratings higher than 40 percent provide some context 
within which to determine whether, despite the lack of a 
specific statement from a doctor or diabetic care provider to 
restrict activities to manage diabetes, the veteran's 
diabetes has worsened.  Specifically, a 60 percent rating 
requires evidence of episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations a year, or 
twice-monthly visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  There is no clinical evidence of confinement or 
hospitalization for exacerbated diabetes during the period in 
question.  The last, and only, hospitalization for diabetes 
appears to have been in the early 1990s.  Nor is there 
clinical evidence of restricted activity due to ketoacidosis 
or hypoglycemia in and after 1999.  It is noted that service 
connection was granted, in April 2006, for peripheral 
neuropathy for upper and lower extremities, attributed to 
diabetes, with four compensable ratings for each extremity.  
(The record before the Board does not contain a notice of 
disagreement for that rating action.)       
 
Nor is there clinical evidence of progressive weight loss 
(see criteria for a 100 percent rating).  VA clinical records 
indicate the contrary, as they reflect notations that the 
veteran is overweight.  In fact, even as recently as in March 
2006, a VA examiner noted that the veteran has no significant 
weight gain or loss, and that he weighed 235 pounds (he is 6 
feet, five inches tall).  Nor is there clinical determination 
of loss of strength associated with diabetes.        

Based on all of the foregoing, the Board is not convinced 
that a higher rating is warranted based on selected portions 
of VA clinical records cited in argument to support the 
claim, e.g., the March 2006 VA examination report that 
states, in pertinent part, "The veteran's diabetes is 
getting worse . . . ."  That statement appears to have been 
a reiteration of the veteran's report to that effect; the 
doctor did not specifically state that diabetes has worsened 
such that activity must be restricted, although he did note 
the veteran's report that he is restricting his activities 
due to neuropathy, which is separately rated, and said that 
diabetes is "poorly controlled."  

The Board also has considered counsel's February 2007 
argument, and the June 2003 VA examination report, portions 
of which counsel quoted to support the claim.  The reports 
about feeling weak and sick are noted, but the record does 
not support a higher rating given the lack of instructions to 
restrict activity due to diabetes.  On this point, the 
veteran himself said that he restricts activity due to 
neuropathy, which is being separately compensated.  Further, 
the veteran's report, in June 2003, that he "thinks he 
develops very low sugars" is not adequate basis to assign a 
higher rating.  The VA clinical records indicate contact with 
nurses or diabetic care providers about every three to four 
months and monitoring of blood sugar levels, which would 
indicate that ongoing, regular diabetic management is needed, 
but not that the diabetes is uncontrolled or exacerbated to 
the point that ketoacidosis or hypoglycemia occurs or that 
confinement or hospitalization becomes necessary.  On that 
point, negative evidence was noted as long ago as in November 
1999, during a VA medical examination.  Also, while the 
examiner said in June 2003 that diabetes is "poorly 
controlled" and has worsened since the last examination, in 
the same sentence, the examiner vaguely listed reported 
history like loss of memory, depression, and "psychiatric 
diagnosis," which appear to be more appropriate for 
discussion below (service connection for psychiatric 
disorder), without stating that such problems are diabetes-
specific manifestations.  More importantly, however, the 
examiner noted peripheral neuropathy.  This was not service-
connected at the time of the June 2003 examination, but, to 
the extent that the examiner appears to have meant that 
diabetes had worsened based on the presence of diabetic 
neuropathy, the RO's rating action in April 2006, granting 
service connection for diabetic neuropathy of each extremity 
effective from May 1999, is consistent with the June 2003 
examination report.  The same rationale applies with respect 
to the notation of "poorly controlled" diabetes in March 
2006; that also was before the grant of service connection 
for peripheral neuropathy.  

Finally, the record presents some clinical basis to suggest 
that the veteran's complaints of blurry vision might be 
associated with diabetes.  See in particular, November 1999 
VA examination report.  Service connection is not in effect 
for a vision or eye disorder.  Even if service connection 
were now in effect for such a disorder, such disability would 
be the subject of a separate rating under a Diagnostic Code 
specific to an eye disorder, not under Diagnostic Code 7913.  
The only rating issue now properly before the Board is 
whether an increased rating is warranted under Diagnostic 
Code 7913.  The other matters have been referred to the RO.  
The Board is aware of counsel's September 2003 argument to 
the effect that the veteran has various diabetic 
manifestations, but it does not find that adequate basis to 
assign a 40 percent or higher rating under Diagnostic Code 
7913.      
      
Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against an increased rating 
for diabetes mellitus.  Therefore, there is no reasonable 
doubt to be resolved.  38 C.F.R. § 4.3 (2006).       

II.  Service Connection - Psychiatric Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  Service connection, in 
general, requires medical evidence or clinical opinion of a 
link between active duty and the disability for which service 
connection is sought.  38 C.F.R. § 3.303; Routen v. Brown, 10 
Vet. App. 183, 186 (1997) (a layperson is generally not 
capable of opining on matters requiring medical knowledge).  
Also, presumptive service connection is permissible with 
evidence of manifestation of a psychiatric disorder 
encompassed within the category of disorders deemed 
"psychoses," if such disorder became manifested to a 
minimum compensable degree of 10 percent within one year 
following discharge from active service.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2006).   See also American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Text Revision; 71 Fed. Reg. 42,758 (July 28, 2006) 
(publishing a final rule, to be codified at 38 C.F.R. 
§ 3.384, defining "psychosis," effective August 28, 2006).  


The veteran contends that his present psychiatric disorder, 
claimed as anxiety neurosis, is the result of active duty.  
He asserts that he had psychiatric symptoms since service, 
and that his alcoholism, diagnosed in the mid-1990s, is a 
form of "self-medication" in an attempt to cope with his 
psychiatric problems.

The veteran was seen once, in December 1983, for a complaint 
of nervousness and difficulty sleeping.  The treatment note 
report that the schedule he apparently was on at that time, 
that is, to be on duty for 48 hours and then take 48 hours 
off, made it difficult for him to sleep.  While not 
specifically denoted as a "diagnosis," the December 1983 
record contains a notation of "anxiety neurosis."  In an 
August 1987 report of medical history, the veteran checked 
the box marked "yes" for "Frequent trouble sleeping," to 
indicate that he has, or has had, that problem, but checked 
the boxes "no" corresponding to "Depression or excessive 
worry," "Loss of memory or amnesia," "Nervous trouble of 
any sort," and "Periods of unconsciousness."  An August 
1987 Physical Evaluation Board medical examination report, 
however, does not reflect any clinical impression of a 
psychiatric disorder.  Noted on the reverse side of that 
report is the veteran's statement that he is in poor health 
due to sarcoidosis and diabetes; he did not report 
psychiatric problems.  

Relevant post-service history includes history of depression, 
alcoholism, substance-induced paranoia, mood disorder, 
possible organic brain syndrome, and adjustment disorder, in 
and after the mid-1990s.  In 1998, the veteran sought, and 
was awarded, Social Security Administration (SSA) disability 
compensation benefits based on an affective disorder.  SSA 
records indicate that he last had gainful employment in 1995, 
and filed an application for SSA benefits in 1996.  The Board 
is not bound by another agency's decision on employability in 
deciding whether service connection is warranted; however, 
such agency's decision and evidence supporting it are 
pertinent and considered in the context of the whole record.        

This claim essentially turns on whether the single complaint 
of nervousness and difficulty sleeping in December 1983, with 
a notation then of "anxiety neurosis," is or is not 
evidence of manifestation of a psychiatric disorder in active 
duty.  The record reflects positive and negative clinical 
opinions on this issue.


In June 1999, a VA examiner who had examined the veteran and 
considered his medical history, opined that circadian rhythm 
sleep disorder should have been diagnosed in 1983, and that 
the veteran did not then have anxiety neurosis, which he said 
is now characterized as generalized anxiety disorder.  As 
support for that conclusion, the examiner cited the veteran's 
own report in December 1983 that his schedule (off 48 hours; 
on duty 48 hours) is affecting his sleep pattern; that the 
veteran was given sleep medication; and that sleep pattern 
improved with medication and a revised schedule (24-hour work 
tour).  Also as support for the alternative diagnosis, the 
examiner noted that the lack of evidence of the degree of 
anxiety or nervousness; that is, excessive anxiety, worry, 
apprehension, and expectations, which, if documented, could 
have supported the anxiety neurosis diagnosis.  Also, 
according to the examiner, the lack of evidence of other 
criteria associated with such diagnosis - "feeling of being 
keyed up or on the edge," difficulty controlling worry, 
fatigability, difficulty concentrating, irritability, muscle 
tension - is additional basis to rule out that diagnosis.  
The examiner noted that sleep disturbance is but one of 
numerous symptoms of anxiety neurosis and that the veteran 
demonstrated no other.      

Dr. Eugenio, the veteran's private physician who reportedly 
had treated the veteran since 1997 pending a decision on his 
SSA disability claim and had reviewed his medical history, 
disagrees.  In August 2001, he said, in pertinent part: 

I strongly feel that his initial symptoms 
of depression was present while in the 
military and was exacerbated when the 
diabetes and sarcoidosis conditions were 
discovered.  He was unfit to continue 
with his military service.  His earliest 
contact with military doctors with his 
nervous condition was on December 14, 
1983.  His condition continued to 
deteriorate to such a severe level that 
on October 16, 1987 the United States 
Army Physical Disability Agency 
considered that his medical condition, as 
evidenced by medical documentation by the 
army, showed 'sufficient evidence of 
physical unfitness.'   


Because of this, the client's anxiety and 
depression, even when I evaluated him, 
was showing some overt psychosis.  In 
fact, these symptoms continue to overflow 
to this day.  I have no doubt in my mind 
that his psychiatric problems was present 
while he was in the military service, and 
his anxiety and depression continued to 
exacerbate when other medical conditions 
were discovered while in the military 
service.  

In August 2004, Dr. Eugenio, disagreeing with the June 1999 
VA examiner's opinion, concluded that the diagnosis of 
circadian rhythm sleep disorder is unreliable because it does 
not take into account the veteran's complaint of nervousness 
and because the veteran had, and still has, symptoms of 
general anxiety disorder, which led to major depression with 
anxious mood and at extremes with psychotic features.  He 
said, "For clients with anxiety, their biggest worry is 
inability to sleep, but what really let them see a physician 
is nervousness."  Dr. Eugenio also noted various other 
markers of anxiety disorder, which the VA examiner said the 
veteran did not exhibit, and said that the veteran does 
exhibit them.  Also, he concludes that the "later 
diagnosis" of major depression may be "part and parcel" of 
the "exacerbation" of the anxiety disorder that culminated 
in major depression with psychotic features.  As for the SSA 
disability determination in the 1990s, he concluded that the 
"condition started a long time ago" in the military and 
continued to develop over time.  

The veteran underwent another VA examination in March 2006.  
In essence, the examiner refrained from giving a diagnosis, 
concluding that the veteran appeared to be feigning and/or 
exaggerating his mental health problems, and that his 
behavior during the examination was inconsistent with 
reported symptoms, citing numerous specific examples to 
support those conclusions.  (See also Dr. Willers's September 
1997 psychiatric evaluation report, which seems to reflect a 
similar impression).  The examiner then opined that he does 
not have a clinical basis to diagnose a "legitimate" mental 
disorder.  In response to the March 2006 findings, Dr. 
Eugenio, at the request of the veteran's counsel, supplied a 
January 2007 supplemental opinion to the effect that the 
veteran does have a legitimate mental disability, citing his 
own examples to that effect drawn from his private practice, 
to counter the veteran-specific examples to the contrary 
cited by the VA examiner in March 2006.           

The Board has carefully considered the conflicting clinical 
opinions in the context of the entire record, but ultimately 
concludes that the favorable opinions do not adequately 
support service connection for the following reasons.  In so 
doing, the Board has duly noted that Dr. Eugenio has treated 
the veteran since 1997.  

Dr. Eugenio opines that the veteran's psychiatric problems 
had their genesis in the military in 1983, then characterized 
as anxiety neurosis, and that those problems worsened and 
culminated in depression so significant that psychotic 
features became manifested.  In contrast, the June 1999 VA 
examiner explicitly stated that anxiety disorder and 
recurrent, major depression with psychotic features are 
"entirely two different entities and classifications."  
Moreover, Dr. Eugenio's January 2007 statement, "This 
veteran has complained of severe insomnia, hallucinations, 
anxiety, depression, anhedonia in the 1980s while he was in 
the army, and was discharged medically disabled, has been 
seeking medical and psychiatric help since then . . . " is 
not sufficiently consistent with the objective evidence.  As 
noted earlier, the service medical records document a single 
instance - in 1983, some four years before discharge -- of 
complaint of nervousness and sleep problems, and the veteran 
himself said that his duty schedule was a problem.  No 
recurrent problems are reported.  When the veteran checked 
"yes" for sleeping problems in a 1987 medical history 
report  -- but "no" for "Depression or excessive worry," 
"Loss of memory or amnesia," "Nervous trouble of any 
sort," and "Periods of unconsciousness" - it did not 
necessarily mean that he had then-current sleep problems.  It 
could also have meant that he had had such problems, which 
seems more likely given negative evidence between 1983 and 
1987.  He certainly denied other psychiatric symptoms.  No 
further treatment is reflected, even as of discharge.  The 
veteran's medical discharge was not based on psychiatric 
problems.  Dr. Eugenio alluded to that fact on the first page 
of his August 2004 report.  Nor is it true, based on clinical 
records -- as opposed to what the veteran may have said 
during this appeal, or even after 1997, when Dr. Eugenio 
began treating the veteran -- that the veteran actually 
complained of "severe insomnia, hallucinations, anxiety, 
depression, anhedonia" during active duty.  He complained of 
sleeping difficulty and nervousness, and was given sleeping 
medication, but he certainly did not complain of all of those 
problems and to a degree now purported.  

It is clear to the Board that Dr. Eugenio believes that the 
veteran's current psychiatric problems are rooted in the 
single 1983 episode.  But he does not adequately explain the 
objective basis for his conclusion, particularly given the 
relatively small amount of pertinent evidence in the service 
medical records.  In the face of negative evidence concerning 
psychiatric problems for some four years of continued 
military service after 1983 and the post-service clinical 
evidence that overwhelmingly indicates a history of 
alcoholism diagnosed in 1995, with psychiatric treatment 
beginning in the mid-1990s, the Board concludes that 
continuity of symptomatology is not demonstrated by the 
current record.        

To the extent that Dr. Eugenio's comments concerning the 
service-connected diabetes and sarcoidosis may be inferred as 
a claim for secondary service connection under 38 C.F.R. 
§ 3.310, the Board notes that he has not explicitly made that 
connection.  As the RO has not adjudicated a specific claim 
for secondary service connection and the veteran's attorney 
has not specifically made such an argument or claim, the 
Board will not address such a question on its own initiative; 
to do so without giving the veteran's attorney an opportunity 
to offer evidence or argument to support a claim for 
secondary service connection would be prejudicial to the 
veteran.  Cf. Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses in its decision a question that had 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby). 

As for Dr. Eugenio's position that a diagnosis of circadian 
rhythm sleep disorder is incorrect, it is problematic that 
Dr. Eugenio states -- contrary to the June 1999 findings -- 
that the veteran does exhibit all of the characteristics of 
anxiety disorder, which Dr. Eugenio states has culminated in 
major depression with psychotic features.  The June 1999 VA 
examiner noted that, during service, the veteran did not 
exhibit characteristics of anxiety neurosis (which later was 
"labeled" as generalized anxiety disorder), and, thus, that 
no such diagnosis was warranted in service.  That distinction 
is important because the underlying basis of Dr. Eugenio's 
position is that anxiety neurosis was manifested before 
discharge.          

Dr. Eugenio also does not sufficiently address the veteran's 
history of long-term alcoholism.  He only notes a history of 
that problem and that the veteran has reported drinking as a 
coping mechanism in response to deteriorating psychiatric 
condition.  Dr. Eugenio, who is aware of the veteran's 
history of alcoholism, concluded that the veteran's current 
major depression, stemming from 1983 anxiety neurosis, is 
manifested by psychotic features.  But he does not address 
other clinical evidence suggesting that the veteran has 
"substance-induced" paranoia -- which, to some extent, 
appears to have been attributed to long-term alcohol use and 
based on reported visual and/or auditory hallucinations 
attributed to such use.  Such considerations also might have 
been the basis for a schizophrenia diagnosis, as reflected in 
some clinical records, although they do not definitively 
discuss clinical findings deemed to support that diagnosis 
consistent with the Diagnostic and Statistical Manual of 
Mental Disorders.  On this point, the Board notes that some 
clinical records reflect negative finding as to active 
psychotic disorder.  Even as long ago as in 1995, a private 
clinician (Dr. Vagg, "The Manors") noted the lack of active 
psychosis.  While the veteran's alcoholism is not a factor 
central to this appeal, to the extent that there are gaps in 
clinical evidence in this respect, the Board does consider 
them in weighing the probative value of etiology opinions.     

The question raised by the March 2006 VA examination report 
concerning whether the veteran now has a "legitimate" 
mental disorder is not the determinative issue here.  With 
due respect to Dr. Eugenio's opinion, the Board is not 
concluding that the veteran does not now have a psychiatric 
disability.  Rather, the Board concludes that the record does 
not support a finding of a nexus between a current 
psychiatric disability and disease or injury during the 
veteran's active military service.

Finally, the apparent lack of definitive clinical evidence as 
to whether the veteran has an active psychotic disorder is 
not an impediment to reaching a decision on the claim.  
First, the veteran is not seeking service connection for a 
psychosis.  Second, even if the claim were to be broadly 
construed as including psychosis, clinicians have not 
specifically linked a psychosis to active duty.  Dr. Eugenio 
said that the veteran has depression with psychotic features; 
he has not diagnosed a psychosis.  Further, presumptive 
service connection for any psychotic disorder is not 
warranted without evidence of manifestation to a minimum 
compensable degree within one year after discharge, which, 
here, must have been in December 1988 at the latest.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection.  The benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Appeal on the psychiatric disorder claim was perfected before 
enactment of the law requiring the notice discussed above.  
In such a case, VA cannot be deemed to have erred in not 
providing a pre-AOJ decision notice where no such notice was 
mandated, but the veteran is entitled to notice and 
subsequent process during the appeal period.  See 
Pelegrini v. Principi, 18 Vet. App. at 120.

In November 2005, VA re-sent the veteran a letter (a letter 
apparently was sent in August 2005, but was returned by the 
post office due to "faulty envelope," not due to an address 
change) addressing both claims on appeal.  There is no 
indication that the November 2005 letter was returned as 
undelivered or undeliverable.  That letter set forth the 
three basic criteria governing service connection and 
informed the veteran that a higher rating for a service-
connected disability requires evidence of worsened 
disability.  It explained that, if the veteran identifies the 
sources of evidence concerning his claims, then VA would 
assist him in securing the missing items from those sources, 
but that he ultimately is responsible for substantiating his 
claim with evidence not in federal custody.  The letter 
included a list of the types of evidence (e.g., lay 
statements from those with personal knowledge of problems he 
had in active duty; non-VA medical records) that might be 
pertinent to his service connection claim.  It also advised 
him that evidence pertinent to his diabetes claim would 
include lay statements and medical records concerning 
diabetes treatment, particularly those for recent care.  It 
advised the veteran that he may submit any evidence in his 
possession if he believes it is pertinent to his appeal.  In 
April 2006, VA provided the veteran notice consistent with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of what 
considerations govern the assignment of disability ratings 
and effective dates for degree of disability and service 
connection).  

Further, the July 2003 Statement of Case (SOC) and the April 
2003 and April 2006 Supplemental SOCs (SSOC) cited 38 C.F.R. 
§ 3.159, from which the "fourth element" notice requirement 
is derived.  The SOCs and SSOCs addressed the relevant 
criteria and why favorable resolution is not warranted on 
either issue.  The veteran was represented by an attorney in 
connection with this appeal, and neither the veteran, nor his 
counsel, identified a specific notice defect after the last 
SSOC, addressing both issues, was sent.  Moreover, the 
veteran exercised his right to submit additional evidence as 
late as February 2007.  The submittal then of Dr. Eugenio's 
2007 report, with counsel's written argument and notice of 
intention to waive the right to initial RO review of such new 
evidence, reflects awareness of the right to do so.  Counsel 
has not argued that even more additional evidence relevant to 
the appeal exists, but that the veteran requires more time to 
submit it, or that he needs VA assistance to secure it.    
   
Based on all of the foregoing, the Board finds no substantive 
notice defect that resulted in material prejudice to the 
veteran and which precludes adjudication of this claim based 
on the record.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
AOJ, the Board must consider whether prejudice occurred); 
38 C.F.R. § 20.1102 (2006) (harmless error).  
  
VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical records, VA and 
private clinical records, SSA records, lay statements, the 
veteran's statements, and examination findings appropriate to 
this appeal.  Where the veteran identified sources of 
pertinent non-VA clinical records, VA responded to assist him 
in securing the missing items consistent with the duty to 
assist.  Despite appropriate notice, the veteran has not 
identified additional sources of pertinent, existing evidence 
missing from the record and which he desires VA to review.  
Therefore, the Board is not precluded from deciding this 
appeal based on the record.  


ORDER

An increased disability rating for diabetes mellitus is 
denied.  

Service connection for an acquired psychiatric disorder, 
claimed as anxiety neurosis, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


